UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                         )
UNITED STATES OF AMERICA,                )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )       Civil Action No. 13-cv-00626 (KBJ)
                                         )
JORDAN GEORGIEFF,                        )
                                         )
             Defendant.                  )
                                         )


                             MEMORANDUM OPINION

      Defendant Jordan Georgieff is a native of Bulgaria who became a naturalized

citizen of the United States in 2008. The United States alleges that Georgieff

fraudulently obtained this citizenship and has brought the instant action to denaturalize

him. The government alleges two independent grounds for denaturalization: first, that

Georgieff illegally procured U.S. citizenship by failing to acquire permanent resident

status lawfully and providing false testimony for the purpose of obtaining

naturalization; and second, that Georgieff procured his citizenship by “willful

misrepresentation and concealment of material facts.” (Pl.’s Mot. Summ. J., ECF No.

14 (“Pl.’s Mot.”), at 1.) Before this Court at present is the government’s motion for

summary judgment. (See id.) Because this Court concludes that the government has

met its burden of providing “clear, unequivocal and convincing evidence” regarding

two different grounds for denaturalization—procuring citizenship illegally, and

procuring citizenship by willful misrepresentation and concealment of material facts—

the Court will GRANT the government’s motion for summary judgment and ORDER


                                             1
the revocation of Georgieff’s naturalization. An order consistent with this

memorandum opinion will follow.

    I.      BACKGROUND

         Defendant Georgieff was born in Sofia, Bulgaria in 1968. (See Application for

Immigrant Visa and Alien Registration (“Visa Application”), Ex. A-1 to Pl.’s Statement

of Material Facts, ECF No. 15-2.) 1 In 1990, Georgieff immigrated to Canada, and

applied for refugee status using the name “Jordan Langazov.” (Pl.’s Statement of

Material Facts (“SMF”), ECF No. 14-1, ¶ 2.) 2 Georgieff lived in Canada for

approximately eleven years. (Id. ¶ 6.) During that time, Georgieff committed several

serious crimes, including theft, breaking and entering, assault, use of a credit card

obtained by crime, and possession of property obtained by crime. (Certificate of

Conviction (“Certificate”), Ex. D to SMF, ECF No. 15-5.) As a result of these

convictions, Canada deported Georgieff in May 2001. (Id. ¶ 6.)

         Prior to his deportation, Georgieff had married a Canadian citizen, Diana

Zidarova, (see Letter from Quebec Civil Status Director (“Quebec Letter”), Ex. C to

SMF, ECF No. 15-4); however, a little more than a year after his deportation, Georgieff

married a second woman, Dariana Borisova, without divorcing Zidarova. (See Marriage

Certificate, Ex. G to SMF, ECF No. 15-8; see also Quebec Letter, Ex. C to SMF.)

Borisova is a citizen of Bulgaria, but through the Diversity Visa Lottery Program she

also became a legal permanent resident of the United States following her marriage to




1
 Page numbers throughout this memorandum opinion refer to those that the Court’s electronic filing
system assigns.

2
 The government has submitted fingerprint records establishing that “Jordan Langazov” was in reality
Georgieff. (See Latent Print Report, Ex. H to SMF, ECF No. 15-9.)


                                                  2
Georgieff. (See SMF ¶ 9.) The Diversity Visa Lottery Program allows immigrants

from countries with low rates of immigration to the United States to enter into a lottery

through which they can obtain a visa for permanent residency. See 8 U.S.C. § 1153(c).

Spouses and other immediate relatives of Diversity Visa recipients are given

preferential treatment if they apply for a visa. See id. § 1153(a).

       In January 2003, Georgieff used his marriage to Borisova to apply for a U.S.

visa. (See SMF ¶ 10.) Georgieff made several false statements in the visa application,

claiming that his marriage to Borisova was his first marriage, that he had never been

convicted of a crime involving moral turpitude, and had never used any other name or

alias. (See id. ¶ 11.) Unaware of these falsehoods, on February 27, 2003, the United

States granted Georgieff a visa based on his marriage to Borisova. (See id. ¶ 12.)

       After living in the United States for about four years, Georgieff applied to

become a naturalized citizen in December 2007. On July 25, 2008, the United States

Citizenship and Immigration Service (“USCIS”) interviewed Georgieff. (See N-400

Application for Naturalization (“Naturalization Application”), Ex. A-3 to SMF, ECF

No. 15-2.) The government maintains that in both the application and the interview,

Georgieff again made a number of misrepresentations, including claiming only to have

been married once, stating that he had never been convicted of a crime or spent time in

jail or prison, and denying that he had ever used an alias. (See id.) Lacking any

information to the contrary, USCIS approved his application, and Georgieff took his

oath of citizenship on August 21, 2008. (SMF ¶ 23.)

       The government initiated this denaturalization action on May 2, 2013, when it

brought a Complaint to Revoke Naturalization against Georgieff. (See Compl., ECF




                                             3
No. 1.) Georgieff is currently living in Bulgaria, so the government sent two formal

requests to Bulgarian authorities to serve Georgieff under the Hague Convention on the

Service Abroad of Judicial and Extrajudicial Documents. (See Mot. to Allow Service

by Publication, ECF No. 8, at 1.) Because Bulgarian authorities were unsuccessful in

their attempt to serve Georgieff (see id.), this Court permitted the government to effect

service of process by publication. (See Order Granting Motion for Service by

Publication, ECF No. 10.) Beginning in June 2014, the government published a notice

nine times in three different newspapers, informing Georgieff of the nature of the

action, and also how and by when he was required to respond. 3 (See Pl.’s Notice of

Service of Process by Publication, ECF No. 12, at 1.) The government published the

last notice on July 25, 2014, and the Defendant has not entered an appearance to date.

(See Pl.’s Notice of Service of Process by Publication, at 1.) The government filed the

instant motion for summary judgment on November 14, 2014. (See Pl.’s Mot.)


    II.      LEGAL STANDARD

             A.     Denaturalization Proceedings

          Section 1451 of Title 8 of the United States Code lays out two grounds for

revoking a naturalized person’s citizenship. Naturalized citizenship can be revoked,

first, if it was “illegally procured,” and second, if it was “procured by concealment of a

material fact or by willful misrepresentation.” 8 U.S.C. § 1451(a). If a court finds that

the government has met its burden on either ground, then it must revoke the

individual’s citizenship. Fedorenko v. United States, 449 U.S. 490, 517 (1981)



3
 Three of the notices were in the Standart, a newspaper published in Sofia, Bulgaria, with a circulation
of up to approximately 90,000. (Decl. of Daniela Katzarova, Ex. C to Pl.’s Notice of Service of
Process by Publication, ECF No. 12-4.)


                                                   4
(“[O]nce a district court determines that the Government has met its burden . . . it has

no discretion to excuse the conduct.”).

      It is well established that naturalized citizenship is “illegally procured” if the

applicant failed to comply strictly with any of the “congressionally imposed

prerequisites to the acquisition of citizenship.” Id. at 506. In other words, “‘every

certificate of citizenship must be treated as granted upon condition that the government

may . . . demand its cancellation unless issued in accordance with’” all of the

requirement set forth by Congress. Id. (quoting United States v. Ginsberg, 243 U.S.
472, 475 (1917)). One such statutory prerequisite is that the applicant was “lawfully

admitted to the United States for permanent residence[.]” 8 U.S.C. § 1429. Another

statutory requirement is that the applicant “has been and still is a person of good moral

character” for a period that begins with the application for naturalization, and continues

until the applicant takes the oath of allegiance. See 8 U.S.C. § 1427(a)(3). Congress

has specifically instructed that a person is not of good moral character if they have

“given false testimony for the purpose of obtaining any [immigration] benefits[.]”

8 U.S.C. § 1101(f)(6).

      Naturalized citizenship can also be revoked if it was procured as a result of the

applicant’s willful misrepresentation or concealment of a material fact. See Kungys v.

United States, 485 U.S. 759, 767 (1988); see also United States v. Alrasheedi, 953 F.

Supp. 2d 112, 115 (D.D.C. 2013). The causation (procurement due to fraud) element is

satisfied if disclosure of the misrepresentation would have “presumably disqualified”

the applicant. Kungys, 485 U.S. at 777 (emphasis omitted). Moreover, the

misrepresentation or concealment must be “both willful and material,” id. at 767;




                                             5
however, willfulness requires only knowledge of the falsity of the statement. See

Witter v. I.N.S., 113 F.3d 549, 554 (5th Cir. 1997) (“Proof of an intent to deceive is not

required; rather, knowledge of the falsity of the representation is sufficient.” (citation

omitted)). A fact is material if it has “a natural tendency to influence the decisions of

the Immigration and Naturalization Service.” Kungys, 485 U.S. at 772.

          B. Motions for Summary Judgment in Uncontested Denaturalization
             Cases

       When a defendant defaults in a denaturalization proceeding, the government

must prove its case nevertheless. See Klapprott v. United States, 335 U.S. 601, 612–13

(1949) (“[C]ourts should not . . . deprive a person of his citizenship until the

Government first offers proof of its charges sufficient to satisfy the burden imposed on

it, even in cases where the defendant has made default in appearance.”); Alrasheedi,
953 F. Supp. 2d at 114 (requiring the government to prove that citizenship was procured

illegally or fraudulently in order to obtain summary judgment in a denaturalization case

despite no response from defendant). Just as the severe consequences of a conviction

make default judgment inappropriate in criminal cases, default judgment is similarly

unavailable to revoke a person’s naturalized citizenship. Klapprott, 335 U.S. at 611

(“Denaturalization consequences may be more grave than consequences that flow from

conviction for crimes.”); see also Schneiderman v. United States, 320 U.S. 118, 122

(1943) (denaturalization deprives a defendant of “the priceless benefits that derive from

[citizenship]”). Furthermore, “because of the grave consequences incident to

denaturalization proceedings,” the government bears the burden of proving its case by

“clear, unequivocal and convincing evidence[.]” Klapprott, 335 U.S. at 612;

Alrasheedi, 953 F. Supp. 2d at 114.



                                             6
        If the government presents evidence of illegal or fraudulent procurement of

naturalization in support of its request for denaturalization and moves for summary

judgment, the court may grant summary judgment despite the defendant’s failure to

appear. See Alrasheedi, 953 F. Supp. 2d at 114. As with any other motion for summary

judgment brought under Rule 56, a motion for summary judgment in a denaturalization

case shall be granted if the moving party “shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The

moving party bears the initial burden of informing the Court of the basis for its motion,

and must point to specific competent evidence demonstrating the absence of any

genuine issue of material fact. See Celotex, 477 U.S. at 323. The Court must make all

factual inferences in the light most favorable to the nonmoving party. See Tao v. Freeh,

27 F.3d 635, 638 (D.C. Cir. 1994).

    III.    ANALYSIS

        The government argues that Georgieff’s certificate of naturalization should be

revoked because he procured his citizenship both illegally and fraudulently. In support

of this contention, the government has submitted evidence of four different occasions

on which Georgieff provided the United States with information as part of the

immigration process—(1) his January 2003 visa application, (2) his February 2003

interview with a USCIS agent, (3) his December 2007 application for citizenship, and

(4) his July 2008 naturalization interview—along with documentation showing that he

made false statements on each of those occasions. 4


4
 The government primarily relies on documents provided by Canadian authorities. These foreign
documents lack the certification by an appropriate diplomatic official required by Rule 902(3) of the


                                                   7
       This Court has no trouble concluding that the government has met its burden of

showing that Georgieff’s naturalization was illegally and fraudulently procured.

Throughout the immigration process, Georgieff consistently lied about his alias, his

marital status, and his criminal history. For example, both the visa application and the

naturalization application specifically asked Georgieff to list any alias or other names

he had used. (Visa Application, Ex. A-1 to SMF; Naturalization Application, Ex. A-3

to SMF.) However, Georgieff concealed the alias “Jordan Langazov,” failing to list it

on either document. (Ex. A to SMF; see also Latent Print Report, Ex. H. to SMF

(fingerprint comparison indicating that Georgieff and Langazov are the same person)).

       Georgieff also lied about his marital status. In his visa application, his

naturalization application, and his naturalization interview, he claimed to have only

been married once, to Dariana Borisova. (Visa Application, Ex. A-1 to SMF;

Naturalization Application, Ex. A-3 to SMF; Decl. of Rose Erivez-Arthur, Ex. A to

SMF, ECF No. 15-2, ¶ 19.) But marriage records show that he had previously been—

and at the time of his visa application, still was—married to Diana Zidarova when he

married Borisova (see Quebec Letter, Ex. C to SMF (noting marriage to Zidarova on

September 21, 1991, and subsequent divorce on August 11, 2003); Marriage Certificate,

Ex. G to SMF (noting marriage to Borisova on November 9, 2002)).




Federal Rules of Evidence, see Fed. R. Evid. 902(3); however, this Court is nevertheless free to
consider these documents because Georgieff has not disputed their authenticity. See Catrett v. Johns-
Manville Sales Corp., 826 F.2d 33, 37–38 (D.C. Cir. 1987) (“[I]t is well established that inadmissible
documents may be considered by the court if not challenged.” (internal quotation marks and citation
omitted)); United States v. Perlmuter, 693 F.2d 1290, 1292–93 (9th Cir. 1982) (reversing district
court’s denaturalization order after defendant challenged the authenticity of foreign documents because
they lacked the requisite certification).



                                                   8
       Finally, Georgieff repeatedly gave the United States false information about his

criminal history. Georgieff was asked if he had ever been convicted of a crime in his

visa application, his naturalization application, his visa interview, and his naturalization

interview—on each occasion, he denied ever having been convicted of a crime. (Visa

Application, Ex. A-1 to SMF; Naturalization Application, Ex. A-3 to SMF; Decl. of

Rose Erivez-Arthur, Ex. A to SMF, ECF No. 15-2, ¶¶ 9, 20.) This denial was false;

Georgieff was convicted of numerous crimes when he lived in Canada. (See Certificate,

Ex. D to SMF (noting a series of criminal convictions on five separate occasions for,

inter alia, theft, assault, use of credit card obtained by crime, and possession of

property obtained by crime)).

       Thus, the government has proven by clear, unequivocal, and convincing evidence

that Georgieff procured his citizenship illegally. As explained, the record shows that,

at the very first step of the naturalization process—obtaining lawful residence—

Georgieff fraudulently obtained his visa, and he also lied to USCIS officials when he

was later interviewed as part of the naturalization process. See 8 U.S.C. § 1429

(requiring lawful admission to the United States for permanent residence); see also

8 U.S.C. §§ 1427(a)(3), 1101(f)(6) (prohibiting false testimony for the purpose of

obtaining an immigration benefit).

       What is more, the false statements on Georgieff’s naturalization application and

in his naturalization interview also justify revoking Georgieff’s citizenship as having

been “procured by concealment of a material fact or by willful misrepresentation.”

8 U.S.C. § 1451(a). The statements about his lack of criminal history or aliases and his

marital status, which Georgieff obviously knew to be false, were material because




                                             9
truthful answers would have shown that Georgieff had failed to obtain permanent

resident status lawfully, and truthful answers would have disqualified Georgieff from

having his application approved. (See Decl. of Rose Erivez-Arthur, Ex. A to SMF, ¶ 25

(affidavit of the immigration official who interviewed Georgieff, noting that she would

not have approved his application had he disclosed his alias, his bigamous marriage, or

his criminal history.))

         Therefore, the Court finds that there is clear, unequivocal, and convincing

evidence that Georgieff both illegally procured his citizenship and procured it through

the willful misrepresentation or concealment of a material fact.

   IV.      CONCLUSION

         For the reasons set forth above, this Court concludes that the government has met

its burden and has amply demonstrated that Georgieff illegally procured his U. S.

citizenship and/or that he procured his citizenship by misrepresenting or concealing

material facts. Consequently, this Court will GRANT Plaintiff’s motion for summary

judgment. A separate order entering judgment and revoking the Defendant’s certificate

of naturalization accompanies this Memorandum Opinion.




Date: April 24, 2015                              Ketanji Brown Jackson
                                                  KETANJI BROWN JACKSON
                                                  United States District Judge




                                             10